Judgment, Supreme Court, New York County (Micki A. Scherer, J.), rendered October 29, 2003, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
After a careful inquiry, the court properly denied defendant’s application for new counsel. Defendant did not establish good cause for a substitution (see People v Linares, 2 NY3d 507 [2004]; People v Medina, 44 NY2d 199, 209 [1978]).
The court properly denied defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). The record establishes that defendant knowingly, voluntarily and intelligently pleaded guilty, and it contradicts his conclusory claims of coercion and ineffective assistance of counsel. Defendant’s plea allocution clearly established his guilt of robbery under a theory of using force to retain the proceeds of a theft.
We conclude that throughout the proceedings, defendant received effective assistance of counsel under the state and federal standards from each of the attorneys who represented him (see People v Benevento, 91 NY2d 708, 713-714 [1998]; People v Ford, 86 NY2d 397, 404 [1995]; see also Strickland v Washington, 466 US 668 [1984]). Concur—Buckley, P.J., Sullivan, Williams, Gonzalez and Catterson, JJ.